Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to discloses or to fairly suggest receiving, by a processor, from a user via a chat interface, a query requesting notifications, receiving event data describing one or more events from one or more software applications based a software recipe, the event data including metadata associated with each event, the software recipe comprising code including a trigger and an action relating to the trigger, processing the event data describing the one or more events to generate one or more notifications, selecting a notification from the one or more notifications based on filtering criteria customized to the user, the notification being associated with an event of the one or more events,
providing, by the processor, the notification for display to the user using the chat interface, receiving, a command from the user via the chat interface, the command
including a requested operation respective to the notification, generating, by the processor, one or more recommendations for additional commands respective to the notification based on the received command and metadata associated with the selected notification and providing for display, the one or more recommendations for additional
commands to the user via the chat interface.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456